Citation Nr: 1101352	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  05-00 123A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida

THE ISSUES

1.  Entitlement to a rating higher than 30 percent for migraine 
headaches from December 16, 2003 to June 17, 2010, the effective 
date when the Veteran received a higher 50 percent rating.

2.  Entitlement to a disability rating higher than 20 percent for 
a thoracic strain.

3.  Entitlement to a total disability rating based on individual 
employability (TDIU).

REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to February 
2002.

This appeal to the Board of Veterans' Appeals (Board) is from 
April 2004 and more recent rating decisions by Department of 
Veterans Affairs (VA) Regional Offices (ROs).

In that April 2004 decision, the RO in Newark, New Jersey, in 
relevant part, increased the rating for the Veteran's thoracic 
strain from 10 to 20 percent retroactively effective from 
December 16, 2003, the date of receipt of his claim for a higher 
rating for this disability.  He appealed for an even higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  He also 
appealed that decision to the extent it had denied his claim for 
a rating higher than 10 percent for his headaches.

A subsequent December 2004 RO decision, however, increased the 
rating for the migraine headaches from 10 to 30 percent - also 
retroactively effective from the December 16, 2003 claim.  And he 
again continued to appeal, requesting an even higher rating.  AB, 
6 Vet. App. at 38-39.

In August 2008, the Board denied the Veteran's claims for higher 
ratings for his migraine headaches and thoracic strain.  The 
Board also denied his clam for an earlier effective date 
regarding the rating for the thoracic strain.  He appealed to the 
U.S. Court of Appeals for Veterans Claims (Court/CAVC) - but 
only to the extent the Board had denied the claims for higher 
ratings for his migraine headaches and thoracic strain.  He did 
not appeal the claim for an earlier effective date for the higher 
rating for thoracic strain.

In May 2009, during the pendency of the appeal to the Court, the 
Veteran's then attorney and VA's Office of General Counsel - 
representing the Secretary of VA, filed a joint motion asking the 
Court to partially vacate the Board's decision, to the extent it 
had denied the claims for higher ratings for the migraine 
headaches and thoracic strain, and to remand these claims for 
further development and readjudication in compliance with 
directives specified.  The Court issued an order that same month 
granting the joint motion and returned the file to the Board.

So to comply with this Court order, the Board, in turn, remanded 
these claims to the RO in April 2010.

In a decision since issued on remand, in August 2010, the RO 
increased the rating for the migraine headaches even further - 
to 50 percent, but only retroactively effective from June 17, 
2010, the date of a VA compensation examination (so not all the 
way back to the December 16, 2003, claim for a higher rating 
for this disability).  This 50 percent rating is the highest 
possible rating under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 
8100, but there remains for consideration whether the Veteran was 
entitled to a rating higher than 30 percent for the immediately 
preceding period - dating back to his December 16, 2003 claim, 
when he had this lesser rating (albeit up from the initial 10 
percent).

The August 2010 supplemental statement of the case (SSOC) also 
continued to deny a rating higher than 20 percent for the 
thoracic strain, so this other claim also is still at issue.

As well, there is a derivative claim for a TDIU.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 
Vet. App. 447 (2009).  Although the RO already considered and 
denied this claim in January 2006, and the Veteran did not appeal 
that denial of this claim, it nonetheless is derivative of the 
two claims he has on appeal for even higher ratings for his 
migraines and thoracic strain.  If, however, the Board determines 
the derivative TDIU claim requires further development before 
being adjudicated, the appropriate disposition is to remand the 
TDIU claim.  And this does not preclude the Board from going 
ahead and deciding the increased-rating claims that formed the 
basis of the derivative TDIU claim.  See VAOPGCPREC 6-96 (Aug. 
16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  When, as here, 
the Veteran is represented by an attorney, the remand is to the 
RO, not Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The Veteran's thoracic strain is manifested by painful motion 
to 40 degrees of forward flexion with no additional limitation on 
repetitive use; he also does not have ankylosis, either favorable 
or unfavorable.

2.  But from his December 16, 2003 claim to his June 17, 2010 VA 
examination, the Veteran's migraine headaches were frequent, 
prostrating and productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher than 
20 percent for the thoracic strain.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.71a, DC 5237 (2010).

2.  However, from the December 16, 2003 claim to June 17, 2010 VA 
examination, the criteria were met for the higher 50 percent 
rating for the migraine headaches (so not just since June 17, 
2010).  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-
4.14, 4.124a, DC 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  



Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

It also since has been held in Vazquez-Flores v. Shinseki, No. 
05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010), that after a 
notice error, such as failing to inform the Appellant to submit 
evidence demonstrating the effect that a worsening of the 
disability has on employment, is found in an increased rating 
claim, the Appellant's burden to demonstrate prejudice, at the 
CAVC level, does not shift to VA unless notice is not provided at 
all.

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to the 
Veteran in January 2004.  This letter informed him of the 
evidence required to substantiate his increased-rating claims 
as well as apprised him of his and VA's respective 
responsibilities in obtaining this supporting evidence.  
Moreover, with respect to the Dingess requirements, as the 
essential premise of his claims is that his disabilities are more 
severe than rated (for times indicated), he has actual knowledge 
of the disability rating element of these claims.  This is 
especially true since he is represented in this appeal by an 
attorney who presumably is aware of the requirements for 
receiving even higher ratings.  They additionally have not 
asserted any deficiency in the notice provided, either in timing 
or content, and aside from that the Board is increasing the 
rating for the headaches to the highest possible schedular level 
of 50 percent under DC 8100.

This also negates any need for any further discussion of the VCAA 
notice requirements concerning this claim inasmuch as the Veteran 
is receiving the maximum possible schedular rating.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical and 
other records that he and his attorney identified.  He was also 
examined for VA compensation purposes in January 2004, 
November 2005, and June 2010.  These examination reports and 
medical and other evidence in the file contain the information 
needed to assess the severity of his disabilities during the 
relevant times in question.  So reexamination is not needed.  
38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 
377 (1994).  And, indeed, by already having him reexamined in 
June 2010, there was substantial compliance with the Board's 
April 2010 remand directives and the instructions in the May 2009 
joint motion.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.

II.  Increased Rating for the Thoracic Strain


The Veteran was seen on at least three occasions in service for a 
thoracic strain manifested by limitation of motion and mild 
spasms in the thoracic region.  Consequently, a February 2002 RO 
decision granted service connection for a thoracic back strain 
with spasms and assigned an initial 10 percent rating.

In December 2003, the Veteran filed a claim for a higher rating 
for this disability.  And in response to his claim, the RO issued 
a decision in April 2004 granting a higher 20 percent rating 
retroactively effective from his December 2003 claim.  
He appealed, requesting an even higher rating.  However for the 
reasons and bases discussed below, the Board finds that he is not 
entitled to an even greater rating.

Disability ratings are determined by applying VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in determining the present level of disability, the 
Board must consider whether to "stage" the rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings demonstrating distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.  The relevant temporal focus is from 
one year before the claim for a higher rating was filed - so, in 
this case, since December 2002 - until VA makes a final decision 
on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).



When determining the severity of a musculoskeletal disability, 
which is at least partly rated on the basis of range of motion, 
VA must consider the extent the Veteran may have additional 
functional impairment above and beyond the limitation of motion 
objectively shown due to the extent of his pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during times 
when his symptoms "flare up," such as during prolonged or 
repetitive use, and assuming these factors are not already 
contemplated in the governing rating criteria.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, 4.59.  If, however, a Veteran is already receiving the 
maximum disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to consider 
whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  In addition to these types of 
symptoms, other considerations include whether there is swelling, 
deformity or atrophy from disuse.  38 C.F.R. § 4.45.

Under DC 5243, ratings are based on either the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula for 
Rating Intervertebral Disc Syndrome (IVDS) based on 
Incapacitating Episodes, whichever method results in a higher 
rating when all disabilities are combined under 38 C.F.R. § 4.25.

Under the Formula for Rating IVDS Based on Incapacitating 
Episodes, a 10 percent rating requires incapacitating episodes 
having a total duration of at least one week but less than two 
weeks during the past 12 months; a 20 percent rating requires 
incapacitating episodes of at least two weeks but less than four 
weeks; and a 40 percent rating requires incapacitating episodes 
of at least four weeks but less than six weeks.  See 38 C.F.R. 
§ 4.71a, DC 5243.  Note (1) in this DC defines an incapacitating 
episode as a period of acute signs and symptoms due to IVDS that 
requires bedrest prescribed by a physician and treatment by a 
physician.



The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent rating where forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not greater 
than 85 degrees, the combined range of motion of the 
thoracolumbar spine is between 120 and 235 degrees, or where 
muscle spasm or guarding does not result in an abnormal gait or 
abnormal spinal contour.  A 20 percent rating is assigned where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees, or where muscle spasm or guarding is severe enough 
to result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent 
rating is assigned if evidence shows forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine, a 50 percent rating 
if the evidence shows unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent rating if the evidence 
shows unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 
4.71a, DCs 5235-5242, but in particular DC 5237 that specifically 
concerns a strain.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  See Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  See also 
38 C.F.R. § 4.71a, DCs 5235-5243, Note (5) (indicating that, for 
VA compensation purposes, unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire thoracolumbar spine, 
or the entire spine is fixed in flexion or extension. . . .).

In addition, any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, are 
to be evaluated separately, under an appropriate DC.  See 38 
C.F.R. § 4.71a, DCs 5235-5242, Note (1).



With respect to rating any neurological manifestations, DC 8520 
pertains to paralysis of the sciatic nerve.  Under this DC, mild 
incomplete paralysis warrants a 10 percent disability rating; 
moderate incomplete paralysis warrants a 20 percent disability 
rating; moderately severe incomplete paralysis warrants a 
40 percent disability rating; and severe incomplete paralysis 
with marked muscular atrophy warrants a 60 percent disability 
rating.  An 80 percent disability rating is warranted for 
complete paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 38 
C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See Note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's thoracic strain does not warrant a 
rating higher than 20 percent or a separate rating for 
neurological manifestations.  The evidence supporting this 
conclusion is three VA examination reports dated in January 2004, 
November 2005, and June 2010.

The January 2004 VA examination found his thoracolumbar spine 
demonstrated flexion of 65 degrees, extension of 30 degrees, left 
lateral extension of 20 degrees, right lateral extension of 30 
degrees, left rotation of 25 degrees, and right rotation of 30 
degrees.  The examiner noted pain at the end points of range of 
motion testing, but no additional limitation of motion on 
repetitive use.  The examiner also noted tenderness in the left 
thoracic paraspinal musculature, but found no posture deformity 
and no evidence of muscle spasm or weakness.  On neurological 
examination, the examiner found normal sensation, muscle strength 
and reflexes in the lower extremities. 



At the May 2005 Decision Review Officer (DRO) hearing, the 
Veteran testified that his back hurt him more when sitting or 
standing on the train, less when walking.  He also testified that 
he had left a retail position because he was unable to lift boxes 
onto shelves.  He added that his current project management 
position also was affected by him missing work for doctors' 
appointments.

The November 2005 VA orthopedic examination found his 
thoracolumbar spine demonstrated 90 degrees of flexion and 30 
degrees of extension, bilateral lateral flexion, and bilateral 
rotation.  The examiner noted no additional limitation of motion 
on repetitive use.  The examiner observed moderate muscle spasm, 
moderate guarding, and moderate tenderness in the thoracic 
sacrospinalis bilaterally  The examiner noted normal neurological 
findings in the lower extremities.  The examiner indicated the 
Veteran's functional limitation from his condition is the 
inability to sit for prolonged periods.

The November 2005 VA neurological examination found his 
thoracolumbar spine demonstrated flexion of 75 degrees, extension 
of 20 degrees, and lateral flexion between 18 and 20 degrees.  
The examiner noted mild-to-moderate tenderness in the middorsal 
spine area, but no muscle spasms.  Straight leg raises were 
negative.

The June 2010 VA examination found his thoracolumbar spine 
demonstrated flexion of 40 degrees, extension of 15 degrees, left 
lateral extension of 15 degrees, right lateral extension of 10 
degrees, left rotation of 20 degrees, and right rotation of 15 
degrees.  The examiner noted no additional limitation of motion 
on repetitive motion.  The examiner noted tenderness in the left 
and right thoracolumbar paraspinalis, but no muscle spasm, muscle 
atrophy, guarding of movements, or weakness.  The examiner noted 
no abnormalities of the curvature of the spine such as kyphosis, 
lordosis, or scoliosis.  On neurological examination, the 
examiner noted no sensory loss to the thoracic dermatomes or in 
the lower extremities, and full reflexes and strength in the 
lower extremities.



So, as is apparent, the Veteran does not have sufficient 
limitation of motion to warrant the higher 40 percent rating 
under DCs 5235-5242 because, even factoring in his complaints of 
pain, his forward flexion during all of his VA examinations 
exceeded the 30-degree limitation required for this higher 
rating.  Even when most limited, his forward flexion was to 40 
degrees and his combined range of motion was 115 degrees.  His 
existing 20 percent rating sufficiently compensates him for this 
extent of restricted motion.  Moreover, as he continues to have 
range of motion in all directions (albeit less than normal range 
of motion), he clearly does not have ankylosis and, therefore, 
does not warrant the higher 40 percent rating on this alternative 
basis, either.  The Deluca factors also would not provide a basis 
for a higher rating, as none of the VA examinations found any 
additional limitation of motion on repetitive use.

Lastly, none of the examinations found IVDS to support a rating 
under DC 5243, much less "doctor-prescribed bed rest" to 
constitute an incapacitating episode, and none of the 
examinations found any evidence of neurological manifestations, 
such as involving the lower extremities (radiculopathy/sciatic 
neuropathy), which would otherwise warrant granting additional 
compensation under DC 8520.

Therefore, as the three VA examinations determined the Veteran's 
thoracolumbar (thoracic and lumbar) spine did not have favorable 
ankylosis, much less unfavorable ankylosis, or forward flexion 
less than 30 degrees (again, even considering his pain), he does 
not warrant a rating higher than 20 percent.  And as his 
condition has never been more than 20-percent disabling since one 
year prior to the filing of his claim for an increased rating, 
there is no basis to "stage" his rating under Hart, either.



III.  Whether the Veteran was Entitled to a Rating Higher than 30 
Percent for his Migraine Headaches from December 16, 2003 (when 
he filed this claim) to June 17, 2010 (when the rating was 
increased to 50 percent based on the results of a VA compensation 
examination)

The Veteran developed severe headaches after being electrocuted 
while in service.  And after these headaches persisted, in a 
February 2002 decision the RO granted service connection for a 
post-traumatic headache disorder (tension headaches) and assigned 
an initial 10 percent rating.

He filed a claim on December 16, 2003 for a higher rating.

In the April 2004 decision that precipitated this appeal, the RO 
initially denied his claim and continued the 10 percent rating.  
In December 2004, however, the RO recharacterized the disability 
as migraine headaches and granted a higher 30 percent rating 
retroactively effective from his December 2003 claim for a higher 
rating for this disability.  He continued to appeal, requesting 
an even higher rating.  See AB, 6 Vet. App. at 38-39.

In August 2010, on remand, the RO again increased the rating for 
this disability - this time to 50 percent, but only 
retroactively effective from June 17, 2010, the date of a VA 
compensation examination.  So although the RO erroneously 
concluded this completely resolved the appeal, there remains for 
consideration whether he was entitled to a rating higher than 30 
percent for the immediately preceding period from December 16, 
2003, when he filed this claim, until June 17, 2010, the date he 
had his VA compensation examination and when his rating was 
increased to the highest possible level of 50 percent under DC 
8100.

According to DC 8100, a 30 percent rating is warranted for 
migraine headaches with characteristic prostrating attacks 
occurring on average once a month over the last several months.  
The next higher rating of 50 percent, the highest possible under 
the code, is assigned for migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability.  See 38 C.F.R. § 4.124a, DC 8100.  

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's migraines warranted the higher 50 
percent rating ever since his December 16, 2003 claim (so not 
just since his June 17, 2010 VA compensation examination).

There is no medical or other competent and credible evidence in 
the file for the year immediately preceding the receipt of the 
December 16, 2003 claim.  So the higher 50 percent rating, even 
though granted, can only date back to the receipt of the claim.  
See Harper v. Brown, 10 Vet. App. 125, 126 (1997) (discussing the 
three possible effective dates that may be assigned depending on 
the facts of the case:  (1) if an increase in disability occurs 
after the claim is filed, the date the increase is shown to have 
occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) 
if an increase in disability precedes the claim by a year or 
less, the date the increase is shown to have occurred (factually 
ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase 
in disability precedes the claim by more than a year, the date 
that the claim is received (date of claim) (38 C.F.R. § 
3.400(o)(2)).

During his January 2004 VA examination, the Veteran reported 
headaches that he said started as a jabbing pain at the top of 
his head and spread to his eyes and occipital, parietal, and 
temporal regions of his head.  He also reported photophobia, but 
no nausea or vomiting during his headaches.  He mentioned they 
occurred anywhere from 0 to 10 times a month, lasting from 5 
hours to 4 days at a time.   The examiner observed the Veteran 
was alert and oriented to person, place, and time.  He also was 
cooperative and his speech was coherent, intact, and fluent.  
His cognitive functions and memory were intact, as well.  His 
head was normocephalic and his neck movements were supple.  His 
cranial nerves II through XII were intact, and his pupils reacted 
to light and accommodation.

Contemporaneously dated private treatment records from J.A.C., 
M.D., show a diagnosis of migraine with aura.  The Veteran 
reported severe headaches with photophobia, a grip-like headache, 
and vomiting occurring about six times a month and lasting from 
one to five days.  He also reported episodes of true vertigo, 
blackout spells that were followed by a severe headache when he 
awakened.  


The episodes, he said, occurred four to five times a year.  A May 
2004 MRI of his brain found maxillary sinusitis, but no 
abnormalities of his brain.  An electroencephalogram was normal.

In a July 2004 letter, the Veteran reported that he had 
experienced severe migraines with memory loss, weakness in his 
limbs, and blackouts since service.  He also reported that he had 
lost two jobs and countless days due to this problem.  He said, 
as well, that he had to stay in bed for several days due to the 
extent of his pain and confusion and that he sometimes had 
forgotten where he even lived and where he was going.

During his May 2005 hearing, the Veteran testified that he would 
occasionally have to turn the lights out and lie down during 
severe headaches, some of which could last for up to four days.  

In a May 2005 letter, the Veteran's then supervisor indicated the 
Veteran had missed almost 60 days of work in an 18-month period 
due to sick leave and/or medical appointments related to his 
headaches, back and shoulder pain, and hearing loss.  It was also 
noted that his memory problems had caused miscommunications, 
"which, while recoverable, could have been extremely detrimental 
to our business and, consequently, [his] continued employment."  
In a second letter dated in May 2005, the former supervisor 
additionally indicated the Veteran had been terminated because of 
his many health issues. 

In his June 2005 TDIU application (on VA Form 21-8940), the 
Veteran reported having four jobs since his discharge from 
service in February 2002.  He also reported missing 30-60 days of 
work per year due to illness.

During his November 2005 VA examination, the Veteran reported 
that experienced between two and six migraines a month.  He also 
reported nausea and photophobia, though no vomiting.  The 
examiner observed the Veteran was alert and oriented to person, 
place, and time.  He was cooperative and his speech was coherent 
and intact.  His immediate recall in three and five minutes was 
3/3.  His head was normocephalic and his neck movements were 
supple.  Cranial nerves II through XII were intact, and his 
pupils reacted to light and accommodation.  The examiner noted 
the Veteran had a mild horizontal bilateral nystagmus and was 
partially positive for benign positional vertigo.

During the most recent June 2010 VA examination (the results of 
which, as mentioned, the RO used to increase the rating from 30 
to 50 percent), the Veteran reported a continuous pain in the top 
of his head.  He also reported severe headaches three to four 
times a week lasting from 4 to 12 hours.  As well, he reported 
nausea, vomiting, and lightheadness with the headaches, and he 
said he had to lie down to relieve them.  He reported syncope on 
six to twelve occasions in the past.  The examiner noted normal 
mental status and cerebellar examinations.  The Veteran reported 
that the head pain had a moderate effect on his activities of 
daily living, but that he cannot function at all with a severe 
headache.

The Board finds that, as the Veteran's migraine headache-related 
symptoms have remained relatively constant since the December 
2003 filing of his claim, though not necessarily always 
documented during the objective clinical portions of his 
evaluations, he is entitled to the higher 50 percent rating for 
this disability back to the date of filing of his claim.  The 
evidence in the file confirms he was experiencing frequent, 
prostrating headaches even during his January 2004 
VA examination, so just one month after filing that December 2003 
claim.

And as for the additional requirement of severe economic 
inadaptability, the Board finds that he remained employed due at 
least in part to the special accommodations by his employer.  He 
testified that he knew his supervisor from the Air Force and, 
therefore, that his supervisor was willing to make special 
accommodations for his doctor's appointments and medical leave.  
Both he and his now former employer reported missing some 60 days 
of work due to illness and medical appointments.  The Board thus 
finds that being employed with special accommodations or 
consideration would not preclude a finding of severe economic 
inadaptability, especially since that employment eventually was 
terminated despite these concessions.  In this case, where the 
Veteran is completely unable to function with a migraine and is 
suffering migraines as often as six to ten times a month, the 
Board finds that his condition is causing severe economic 
inadaptability.

Therefore, as the Board finds that the Veteran's migraines have 
been severe, prostrating and resulting in severe economic 
inadaptability since the date of filing of his claim for increase 
on December 16, 2003, he is entitled to the higher 50 percent 
rating back to that date (so not just since his VA examination on 
June 17, 2010).  No higher rating has been warranted since that 
date of filing, however, so no basis to "stage" this rating 
under Hart.  Indeed, as mentioned, this is the highest possible 
schedular rating under DC 8100.  So the only remaining 
consideration is whether the Veteran is entitled to even greater 
compensation on an extra-schedular basis.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

A.	Extras-scheduler Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director of Compensation and Pension Service is authorized to 
approve an extra-schedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2010).  

The question of an extra-schedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  And although the Board may not assign an extra-
schedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extra-schedular evaluation 
when the issue either is raised by the claimant or reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an extra-
schedular rating, the threshold factor for extra-schedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  


Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

Here, because the Board finds that the schedular rating of 20 
percent for the Veteran's thoracic strain and now 50 percent 
rating for his migraine headaches contemplates the extent and 
severity of his associated symptoms, referral to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation is not required.  In other words, there is no 
indication these disabilities have caused marked interference 
with his employment - meaning above and beyond that contemplated 
by his schedular ratings, or required frequent periods of 
hospitalization so as to render impractical the application of 
the regular schedular standards.  See Thun.  Keep in mind the 
Board is remanding a derivative TDIU claim for further 
development and consideration (so even since the January 2006 
denial of that claim).  And in adjudicating this derivative 
claim, there necessarily again will be consideration of whether 
these and the other service-connected disabilities preclude the 
Veteran from obtaining and maintaining substantially gainful 
employment.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.



Moreover, to the extent the former employer indicated the Veteran 
had missed an inordinate amount of time from work on account of 
illness and need to attend doctor's appointments, according to 38 
C.F.R. § 4.1, generally, the degrees of disability specified in 
the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993), the Court reiterated that the disability rating, itself, 
is recognition that industrial capabilities are impaired.  So the 
Board does not have to refer this case for extra-schedular 
consideration.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-
96 (August 16, 1996)..


ORDER

The claim for a rating higher than 20 percent for the thoracic 
strain is denied.

However, a higher 50 percent rating for the migraine headaches is 
granted as of December 16, 2003, the date of receipt of the claim 
for a higher rating for this disability (so not just since the VA 
compensation examination on June 17, 2010), subject to the laws 
and regulations governing the payment of VA compensation.


REMAND

Apparently rather immediately after being terminated from his 
then current job, the Veteran filed a claim for a TDIU in June 
2005.  The RO denied this claim in January 2006, and he did not 
appeal the denial of this claim.  However, this claim is a 
derivative claim to the two claims that he did appeal - for 
increased ratings for his migraine headaches and thoracic strain.  
See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  And this derivative TDIU 
claim needs to be further developed before being readjudicated, 
so the Board is remanding this derivative TDIU claim rather than 
immediately deciding it. See VAOGCPREC 6-96 (Aug. 16, 1996); 
VAOGCPREC 12-2001 (July 6, 2001).

Additional information is needed to determine the degree of 
occupational impairment resulting from the Veteran's service-
connected disabilities.  See Beaty v. Brown, 6 Vet. App. 532 
(1994).  

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16.  Consideration may be given to his level of 
education, special training, and previous work experience in 
making this determination, but not to his age or impairment 
caused by any disabilities that are not service connected.  See 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show:  (1) a single disability rated as 100 percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 60 
percent or more, or, if more than one disability, at least one 
disability ratable at 40 percent or more and a combined 
disability rating of at least 70 percent.  38 C.F.R. § 4.16(a).

Even if the Veteran does not satisfy these threshold minimum 
rating requirements of § 4.16(a), it is also possible to receive 
a TDIU on an extra-schedular basis under 38 C.F.R. §§ 3.321(b)(1) 
and 4.16(b) if it is determined he is indeed incapable of 
securing and maintaining substantially gainful employment on 
account of his service-connected disabilities.

The Veteran has a 50 percent rating for his migraine headaches, a 
20 percent rating for his thoracic strain, a 10 percent rating 
for his tinnitus, also a 10 percent rating for tendonitis of his 
right knee, and 0 percent rating for his hearing loss.  His 
combined disability rating is 70 percent.  38 C.F.R. § 4.25.  
Therefore, he satisfies the threshold minimum percentage rating 
requirements of § 4.16(a) for consideration of a TDIU, that is, 
without having to resort to the special 
extra-schedular provisions of § 4.16(b) (or § 3.321(b)(1)).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  Also, in 
Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
Veteran actually works and without regard to the Veteran's earned 
annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful employment" 
and noted the following standard announced by the United States 
Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 
439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at 
odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may 
be considered as unemployable upon termination of employment that 
was provided on account of disability or in which special 
consideration or accommodation was given on account of the same.  
See 38 C.F.R. § 4.18.



As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
showing the Veteran can perform work that would produce 
sufficient income to be other than marginal.  See, too, Ferraro 
v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993), that the disability rating, itself, is 
recognition that industrial capabilities are impaired.  Indeed, 
according to 38 C.F.R. § 4.1, the degrees of disability specified 
in the Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  So above and beyond this, the record must reflect 
some factor that takes a particular case outside the norm in 
order for a claim for individual unemployability benefits to 
prevail.  As the Court further explained in Van Hoose, the mere 
fact that a Veteran is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether he is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.

The medical and other records on file, however, do not clearly 
indicate whether the Veteran is unemployable as a result of his 
service-connected disabilities.  So a VA examination and opinion 
are needed to assist in making this important determination.



Accordingly, this derivative TDIU claim is REMANDED for the 
following additional development and consideration:

1.  Schedule the Veteran for a VA medical 
examination to determine the effect of his 
service-connected disabilities on his 
employability.  The claims file, including 
a complete copy of this remand, must be 
made available to and thoroughly reviewed 
by the examiner for the pertinent medical 
and other history.

Based on examination findings and other 
evidence contained in the claims file, the 
examiner must offer an opinion as to the 
likelihood (very likely, as likely as not, 
or unlikely) the Veteran is unable to 
obtain or maintain substantially gainful 
employment solely as a result of his 
service-connected disabilities, which at 
present are:  (1) migraine headaches - 50 
percent disabling; (2) thoracic strain - 20 
percent; (3) tinnitus - 10 percent; (4) 
right knee tendonitis - 10 percent; and (5) 
hearing loss- 0 percent.

The examiner must consider the Veteran's 
level of education, experience, and 
occupational background in determining 
whether he is unable to secure or maintain 
substantially gainful employment in light 
of his service-connected disabilities.

And to this end, the examiner must give 
some indication as to whether any 
employment in which the Veteran may engage 
is only possible with special consideration 
or accommodation (i.e., just marginal 
employment).

The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

2.  Then adjudicate the derivative TDIU 
claim in light of the additional evidence.  
If this claim is not granted to the 
Veteran's satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
submit additional evidence and/or argument 
in response before returning the file to 
the Board for further appellate 
consideration of this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the derivative TDIU claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This derivative TDIU claim must be afforded expeditious 
treatment.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


